DETAILED ACTION
Status of Claims
Claims 1 – 12 are pending.
Claims 1 and 7 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, and 7 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US Patent Application Publication No. 2005/0160221, hereinafter “Yamazaki”).

As per claim 1, Yamazaki teaches a storage system [disk array apparatus 10, fig. 1], comprising: 
a redundancy group formed of a plurality of storage drives configured to store host data and redundant data in a distributed manner [RAID group 82, fig. 1]; and 
a controller [controller 13, 0047] configured to control access to the redundancy group, the controller being configured to: 
select, from among the plurality of storage drives in the redundancy group, a part of the plurality of storage drives in an upper limit number equal to or smaller than a redundancy level of the redundancy group, and set the part of the plurality of storage drives to a power saving state [“upper limit” is set to redundancy level 0065: “…the power saving mode execution section 202 starts processing of setting a number of the hard disk drives 80 corresponding to this redundancy to a power saving mode. Here, the number according to the redundancy refers to a maximum number of the hard disk drives 80 without which it is possible to correctly read data using the remaining hard disk drives 80…” ]; 
receive, from a host, a read request with respect to a target storage drive included in the redundancy group [read request from host, 0068-0071]; and 
restore, when the target storage drive is in the power saving state, target data corresponding to the read request from data collected from a part of the plurality of storage drives different from the target storage drive in the redundancy group, and return the target data to the host [the host sends read request to the RAID group, 0068 – 0071: “… When the host interface 40 receives a data read request from the information processing apparatus 20 (S501), the read request responding section 204 checks whether the RAID group 82 to which the logical volume 83, the target of the read request, belongs is in a power saving mode or not (S502)….Then, the processing when the RAID group 82 to which the logical volume 83, the target of the read request, belongs is in a power saving mode will be explained. The read request responding section 204 reads data from the hard disk drives 80 not in a power saving mode using the redundancy of the RAID (S505)…”; if a specific disc drive is selected, but is unavailable due to being in a power saving mode, the read request is simply moved to another drive that is not in sleep mode (considered as an error) 0063: “…when trouble occurs with one hard disk drive 82 out of a plurality of hard disk drives 80 making up the RAID group 82, it is possible to reconstruct the data stored in the hard disk drive 82 with the trouble using the remaining hard disk drives 82 with no trouble…” ].

As per claim 2, Yamazaki teaches the storage system according to claim 1, wherein the upper limit number matches the redundancy level [upper limit is set to redundancy level 0065].

As per claim 3, Yamazaki teaches the storage system according to claim 1, wherein the controller is configured to read, when the target storage drive of the read request is in a normal state, the target data corresponding to the read request from the target storage drive [0070].

As per claim 4, Yamazaki teaches the storage system according to claim 1, wherein the controller comprises a cache area for temporarily holding write data with respect to the [fig. 6 shows the process of writing data to the RAID group in spare drives 0074 – 0081; fig. 7 show the process of writing data to cache 0084: “… It is also possible to allow the position information storage section 208 to store the position information of the data which is originally supposed to be written when the hard disk drives 80 are in a power saving mode in the cache memory 60. In this case, when the data is reconstructed from the hard disk drives 80 not in a power saving mode (S707), the power saving mode cancellation section205 can reconstruct only the data indicated by the position information stored in the cache memory 60 in the hard disk drives 80.…”].

As per claim 5, Yamazaki teaches the storage system according to claim 4, wherein the controller is configured to change the one of the plurality of storage drives in the power saving state to the normal state in response to the write request [after data is written to either the cache or a spare drive, power saving mode is cancelled and the data is written to desired drive 0088 - 0089].

claims 7 - 11, it is directed to a method of steps to implement on the apparatus set forth in claims 1 - 5. Yamazaki teaches the claimed apparatus. Therefore, Yamazaki teaches the method to implement the claims steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US Patent Application Publication No. 2005/0160221, hereinafter “Yamazaki”), in view of Muramatsu et al. (US Patent Application Publication No. 2008/0204920, hereinafter “Muramatsu”).

[RAID group 82, fig. 1]; and a plurality of drive boxes [cases 11 and 12, fig.1, 0040] configured to accommodate the plurality of redundancy groups, wherein the controller [controller 13, 0040] is configured to: 
hold information for managing the plurality of drive boxes [0043: “…The CPU 14 controls the entire disk array apparatus 10 and controls the host interfaces 40,disk interfaces 50 and data controller 17, etc., by executing a microprogram stored in the memory 15.In addition to the microprogram, the memory 15 also stores a RAID group control table 301, etc….”];
refer to the information for managing the plurality of drive boxes to select one of the plurality of storage drives to be set to the power saving state in each of the plurality of redundancy groups in accordance with a rule defined in advance based on an accommodation position [power saving wait time has been exceeded 0062: “…The power saving mode execution section 202 is monitoring the RAID group 82 as to whether the difference between the access time registered in the RAID group control table 301 and the current time exceeds the power saving wait time or not (S401). …”; 0065].
However, Yamazaki does not explicitly teaches “…change one of the plurality of drive boxes in which all the plurality of accommodated storage drives are in the power saving state to the power saving state…”.


As per claim 6, Muramatsu further teaches …change one of the plurality of drive boxes in which all the plurality of accommodated storage drives are in the power saving state to the power saving state [0083-0099]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Muramatsu with the teachings of Yamazaki, as Muramatsu improves the power saving of the RAIDs case by turn off the power to auxiliary drives in case (fans, etc.) when the disks drives are also in a power saving mode.

As per claim 12, it is directed to a method of steps to implement on the apparatus set forth in claim 6. Yamazaki, in view of Muramatsu, teaches the claimed apparatus. Therefore, Yamazaki, in view of Muramatsu, teaches the method to implement the claim steps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weber, Bret. (US Patent No. 9,304,901) “System and Method for Handling I/O Write Request” is cited to teach systems and methods for managing I/O write requests of host 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        10/23/2021